GREMILLION, Judge,
concurring in part and dissenting in part.
hThe majority has fully and accurately laid out the facts relevant to this matter. They have fairly applied the principles of detrimental alliance, estoppel, and agency. Therefore, I concur with the majority’s conclusion that the employee in this matter was entitled to an award of compensation benefits and medical expenses. However, because I do not find that the employee was entitled to penalties and attorney fees, I must dissent as to that portion of the majority’s opinion.
As the majority opinion properly sets forth, the employer may not be subjected to the imposition of penalties and attorney fees if that employer “reasonably controverts the employee’s claim” and where the “employer had an articulable and objective reason for denying or discontinuing benefits.”
That is the case here. Indeed, the majority opinion itself does a neat and efficient job of reasonably controverting the employee’s claim and in articulating an objective reason for the employer’s position when it states, at its outset, as follows:
| a“Appellants argue that no employment relationship existed between Mr. Gelner and Ms. Neece because the two had never met, Mr. Gelner did not hire Ms. Neece, Mr. Gilner did not pay Ms. Neece, and Mr. Gelner did not have the ability to fire Ms. Neece.”
The record of this matter establishes that every point in that argument is accurate. Logic requires the conclusion that, since Mr. Gelner and Ms. Neece never met, there is no way that Gelner did or said anything that Ms. Neece detrimentally relied upon. Rather, what Ms. Neece detrimentally relied upon were lies told by a notably absent third party.
Yes, it is true that the defendants herein were saddled (pun intended) with liability based upon the intricacies of a sublease and the inner workings of the Louisiana Racing Commission. Yet, I find that the most basic facts here and the most foundational equities here favor the employer, and not the employee.
This court’s impulse should be to express sympathy to Mr. Gelner for his having been caught in a bad situation. We should not make his bad situation worse by forcing him to pay penalties and attorney fees for his alleged maltreatment of an employee whom he did not know existed.